Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Claims 16-35 filed 8/8/20 are present and under consideration.
2.	Claims 16, 18 & 20-35 are allowed, subject to the following Examiner’s Amendment.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ representative Michael A. Sanzo on 9/13/2021.
Cancel claims 17 & 19 without prejudice.
Amend claim 16 as follows:
Claim 16, last line, after the word “β-D-glucopyranosyl-3-hydroxyalkanoyl-3-hydroxyalkanoate”, insert “wherein the enzyme E2 is a glycosyltransferase (EC 2.4) comprising SEQ ID NO: 4 or variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 4”.
Rewrite claims as follows:
Claim 24	The microbial cell of claim 21, wherein the enzyme E1 comprises SEQ ID NO: 2 or variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 2.  
Claim 25  	 The microbial cell of claim 23, wherein the enzyme E1 comprises SEQ ID NO: 2 or variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 2.  
Claim 26. 	The microbial cell of claim 21. wherein the enzyme E1 comprises a sequence selected from the group consisting of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14 and variants thereof, wherein the variants comprise at least 90% sequence identity to SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12 and SEQ ID NO: 14 respectively.  
90% sequence identity to SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12 and SEQ ID NO: 14 respectively.  
Claim 28. 	The microbial cell of claim 16, wherein the cell is genetically modified to increase the expression of:  enzyme E2 comprising SEQ ID NO: 4 or a variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 4; and - enzyme E1 comprising SEQ ID NO: 2 or a variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 2.  
Claim 29. 	The microbial cell of claim 27, wherein the cell is genetically modified to increase the expression of:  enzyme E2 comprising SEQ ID NO: 4 or a variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 4; and - enzyme E1 comprising SEQ ID NO: 2 or a variant thereof, wherein the variant comprises at least 90% sequence identity to SEQ ID NO: 2.
4.	The following is an examiner's statement of reasons for allowance: 
	Following a Non-Final Office Action, a during a telephone interview with Applicants’ representative Michael A. Sanzo on 9/13/2021 the above amendment was agreed upon leading to the withdrawal of all previous rejections. It is further determined based upon the record of the prosecution as a whole that claims 16, 18 & 20-35 are unobvious and patentable over prior art of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940